     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-00072-JDP
     Rachel Renee Thomas,                              )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     NANCY A. BERRYHILL,                               )
13   Acting Commissioner of Social Security,           )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 7-day extension of time,
19   from July 1, 2019 to July 7, 2019, for Plaintiff to serve on defendant with PLAINTIFF’S
20   LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
                                            Respectfully submitted,
27
28   Dated: June 18, 2019                   PENA & BROMBERG, ATTORNEYS AT LAW



                                                   1
 1
                                 By: /s/ Jonathan Omar Pena
 2                                  JONATHAN OMAR PENA
                                    Attorneys for Plaintiff
 3
 4
 5   Dated: June 18, 2019           MCGREGOR W. SCOTT
                                    United States Attorney
 6                                  DEBORAH LEE STACHEL
 7                                  Regional Chief Counsel, Region IX
                                    Social Security Administration
 8
 9                               By: */s/ Michael Marriott
10                                  Michael Marriott
                                    Special Assistant United States Attorney
11                                  Attorneys for Defendant
                                    (*As authorized by email on June 18, 2019)
12
13
14                                     ORDER

15   Approved.
16
17   IT IS SO ORDERED.

18
19   Dated:      June 19, 2019
                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                           2
